Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 1 of 18 Page ID #:1




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Frank R. Trechsel (SBN 312199)
 3
     ftrechsel@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5
     Venice, California 90291
     Telephone: (310) 590-1820
 6

 7
     Attorneys for Plaintiff

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   GEORGE STEINMETZ, an Individual,              Case No.:
12                                                 PLAINTIFF’S COMPLAINT FOR:
     Plaintiff,
13                                                 1. COPYRIGHT INFRINGEMENT
14   v.
                                                   2. VICARIOUS AND/OR
15   TRIPADVISOR, LLC., a Massachusetts               CONTRIBUTORY COPYRIGHT
                                                      INFRINGEMENT
16   limited liability company, individually
     and doing business as                         3. VIOLATION OF THE DIGITAL
17   TRIPADVISOR.COM; and DOES 1-10,                  MILLENIUM COPYRIGHT ACT
                                                      (17 U.S.C. §1202)
18
     Defendants.
19                                                 Jury Trial Demanded
20

21

22

23

24

25

26

27

28                                             1
                                         COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 2 of 18 Page ID #:2




 1         Plaintiff, GEORGE STEINMETZ (“Steinmetz”), by and through his
 2   undersigned attorneys, hereby prays to this honorable Court for relief based on the
 3   following:
 4                                       INTRODUCTION
 5        1.      Steinmetz is a renowned professional photographer with a remarkable
 6   body of work, who has captured unique images of the world in locations inaccessible
 7   by traditional aircraft and most other modes of transportation. He has completed
 8   more than 40 major photo essays for National Geographic and 25 stories for GEO
 9   magazine in Germany, and has won numerous awards for photography during his
10   35-year career, including three prizes from World Press Photo. He is a regular
11   contributor to the NY Times Magazine and has explored subjects ranging from the
12   remotest stretches of Arabia’s Empty Quarter to the largest coal mine in China.
13        2.      Steinmetz brings this claim to seek redress for the unauthorized and
14   unlawful publishing and exploitation of his original photography. Defendant
15   TRIPADVISOR, LLC unlawfully published and displayed Steinmetz’s photography
16   on its website at “tripadvisor.com”. Steinmetz at no time sought to associate his
17   work with Defendant or any of their affiliates.
18        3.      This unauthorized usage constituted copyright infringement, amongst
19   other things, as set forth below.
20                              JURISDICTION AND VENUE
21        4.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§
22   101, et seq, and Cal. Civ. Code 3344(a).
23        5.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
24   1338 (a) and (b).
25        6.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
26   1400(a) in that this is the judicial district in which a substantial part of the acts and
27   omissions giving rise to the claims occurred.
28                                               2
                                            COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 3 of 18 Page ID #:3




 1                                            PARTIES
 2         7.       Steinmetz is an individual residing in New Jersey, USA.
 3         8.       Plaintiff is informed and believes and thereon alleges that Defendant
 4   TRIPADVISOR, LLC is a Massachusetts limited liability company with its principal
 5   place of business located at 400 1st Avenue, Needham, MA 02494 and is doing
 6   business within the state of California.
 7         9.       Defendants DOES 1 through 10, inclusive, are other parties not yet
 8   identified who have infringed Plaintiff’s copyrights, have contributed to the
 9   infringement of Plaintiff’s copyrights, or have engaged in one or more of the
10   wrongful practices alleged herein. The true names, whether corporate, individual or
11   otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,
12   which therefore sue said Defendants by such fictitious names, and will seek leave to
13   amend this Complaint to show their true names and capacities when same have been
14   ascertained.
15         10.      Plaintiff is informed and believes and thereon alleges that at all times
16   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
17   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
18   at all times acting within the scope of such agency, affiliation, alter-ego relationship
19   and/or employment; and actively participated in or subsequently ratified and adopted,
20   or both, each and all of the acts or conduct alleged, with full knowledge of all the
21   facts and circumstances, including, but not limited to, full knowledge of each and
22   every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
23   thereby.
24                   CLAIMS RELATED TO SUBJECT PHOTOGRAPHS
25         11.      Steinmetz created and owns all rights in original photographs of the New
26   York City skyline, as well as landmarks in New Orleans, and watersports at issue in
27

28                                                 3
                                               COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 4 of 18 Page ID #:4




 1   this case (“Subject Photographs”). The Subject Photographs are set forth in the table
 2   below.
 3        12.    The Subject Photographs were registered with the United States
 4   Copyright Office, with all formalities satisfied, and were issued Registration
 5   Numbers VAu 1-190-546, VAu 1-222-582, VAu 1-174-845.
 6        13.    Plaintiff is informed and believes and thereon alleges that Defendants
 7   accessed the Subject Photographs and then exploited them without the authorization
 8   of Plaintiff. Defendants, and each of them, exploited the Subject Photographs by
 9   incorporating same into their website (collectively the “Accused Works”). A non-
10   inclusive exemplar of the Accused Works is set forth below alongside the
11   corresponding photographs. These exemplars are not meant to encompass all
12   Accused Works; the claims made herein are as to any image displayed, published,
13   licensed, distributed and/or sold by Defendants, and/or each of them, that incorporate
14   without permission, in whole or in part the Subject Photographs. The Subject
15   Photographs are referred to below.
16

17

18

19

20

21

22

23

24

25

26

27

28                                              4
                                            COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 5 of 18 Page ID #:5




 1                              Subject Photographs:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        5
                                      COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 6 of 18 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
                                    Screen Captures:
16

17

18

19

20

21

22

23

24

25

26

27

28                                        6
                                      COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 7 of 18 Page ID #:7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        7
                                      COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 8 of 18 Page ID #:8




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        8
                                      COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 9 of 18 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        9
                                      COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 10 of 18 Page ID #:10




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       10
                                       COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 11 of 18 Page ID #:11




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       11
                                       COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 12 of 18 Page ID #:12




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       12
                                       COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 13 of 18 Page ID #:13




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14         14.    A comparison of the Subject Photographs with the corresponding images
 15   of the Accused Works reveals that the elements, composition, colors, arrangement,
 16   subject, lighting, angle, and overall appearance of the images are identical or at least
 17   substantially similar.
 18         15.    On information and belief, Plaintiff alleges that Defendants, along with
 19   DOE Defendants, were involved in creating and/or developing the Accused Works,
 20   and/or supplying, marketing distributing, selling, and otherwise providing the
 21   Accused Works to third parties, including without limitation, the public.
 22         16.    Plaintiff at no time authorized Defendants, or any of them, to use the
 23   Subject Photographs as complained of herein.
 24                              FIRST CLAIM FOR RELIEF
 25               (For Copyright Infringement – Against all Defendants, and Each)
 26

 27

 28                                              13
                                             COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 14 of 18 Page ID #:14




  1            17.   Steinmetz repeats, re-alleges, and incorporates herein by reference as
  2   though fully set forth, the allegations contained in the preceding paragraphs of this
  3   Complaint.
  4            18.   Steinmetz is informed and believes and thereon alleges that Defendants,
  5   and each of them, had access to the Subject Photographs, including, without
  6   limitation, through viewing the Subject Photographs in or on Steinmetz publications,
  7   profiles, exhibitions, websites and/or through other authorized channels, over the
  8   internet, including without limitation as accessed via a search engine, or through a
  9   third-party source. Access is also established by the striking similarity of the Subject
 10   Photographs and the photographs on the Accused Works.
 11            19.   Steinmetz is further informed and believes and thereon alleges that
 12   certain Defendants have an ongoing business relationship with one or more of the
 13   other Defendants, and that those parties conspired to traffic in the Accused Works.
 14            20.   Defendants, and each of them, infringed Steinmetz’s rights by copying
 15   the Subject Photographs, and distributing the Accused Works, without Steinmetz’s
 16   authorization or consent.
 17            21.   Due to Defendants’, and each of their, acts of infringement, Steinmetz
 18   has suffered actual, general, and special damages in an amount to be established at
 19   trial.
 20            22.   Due to Defendants’ acts of copyright infringement as alleged herein,
 21   Defendants, and each of them, have obtained direct and indirect profits they would
 22   not otherwise have realized but for their infringement of Steinmetz’s rights in the
 23   Subject Photographs. As such, Steinmetz is entitled to disgorgement of Defendants’
 24   profits directly and indirectly attributable to Defendants’ infringement of his rights in
 25   the Subject Photographs in an amount to be established at trial.
 26            23.   Steinmetz registered the Subject Photographs with the U.S. Copyright
 27   Office before the commission of the infringement at issue and on that basis seeks
 28                                                14
                                               COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 15 of 18 Page ID #:15




  1   statutory damages in an amount up to $150,000.00 per photograph per the Copyright
  2   Act.
  3          24.   Steinmetz is informed and believes and thereon alleges that Defendants,
  4   and each of their, conduct as alleged herein was willful, reckless, and/or with
  5   knowledge, subjecting Defendants, and each of them, to enhanced statutory damages,
  6   claims for costs and attorneys’ fees, and/or a preclusion from deducting certain costs
  7   when calculating disgorgeable profits.
  8                             SECOND CLAIM FOR RELIEF
  9   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
 10                                          and Each)
 11          25.   Steinmetz repeats, re-alleges, and incorporates herein by reference as
 12   though fully set forth, the allegations contained in the preceding paragraphs of this
 13   Complaint.
 14          26.   Steinmetz is informed and believes and thereon alleges that Defendants
 15   knowingly induced, participated in, aided and abetted in and profited from the illegal
 16   reproduction and distribution of the Subject Photographs as alleged hereinabove.
 17   Defendants, and each of them, realized profits through their respective obtainment,
 18   sales and distribution of the Accused Works.
 19          27.   Steinmetz is informed and believes and thereon alleges that Defendants,
 20   and each of them, are vicariously liable for the infringement alleged herein because
 21   they had the right and ability to supervise the infringing conduct and because they
 22   had a direct financial interest in the infringing conduct. Specifically, each Defendant
 23   had the ability to oversee the development, publication, and distribution of the
 24   infringing imagery at issue. And, Defendants, and each of them, realized profits
 25   through their respective obtainment, marketing and distribution of the Accused
 26   Works.
 27

 28                                               15
                                               COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 16 of 18 Page ID #:16




  1          28.   By reason of Defendants’, and each of their, acts of contributory and
  2   vicarious infringement as alleged above, Steinmetz has suffered and will continue to
  3   suffer substantial damages to his business in an amount to be established at trial, as
  4   well as additional actual, general, and special damages in an amount to be established
  5   at trial.
  6          29.   Steinmetz registered the Subject Photographs with the U.S. Copyright
  7   Office before the commission of the infringement at issue and on that basis seeks
  8   statutory damages in an amount up to $150,000.00 per photograph per the Copyright
  9   Act.
 10          30.   Due to Defendants’ acts of copyright infringement as alleged herein,
 11   Defendants, and each of them, have obtained direct and indirect profits they would
 12   not otherwise have realized but for their infringement of Steinmetz’s rights in the
 13   Subject Photographs. As such, Steinmetz is entitled to disgorgement of Defendants’
 14   profits directly and indirectly attributable to Defendants’ infringement of his rights in
 15   the Subject Photographs, in an amount to be established at trial.
 16          31.   Steinmetz is informed and believes and thereon alleges that Defendants,
 17   and each of their, conduct as alleged herein was willful, reckless, and/or with
 18   knowledge, subjecting Defendants, and each of them, to enhanced statutory damages,
 19   claims for costs and attorneys’ fees, and/or a preclusion from deducting certain costs
 20   when calculating disgorgeable profits.
 21                                THIRD CLAIM FOR RELIEF
 22          (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
 23           32. Steinmetz repeats, re-alleges, and incorporates herein by reference as
 24   though fully set forth, the allegations contained in the preceding paragraphs.
 25           33. The Subject Photographs were routinely published with attribution,
 26   credit, and other copyright management information identifying Steinmetz as the
 27   author.
 28                                               16
                                               COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 17 of 18 Page ID #:17




  1         34.    Steinmetz alleges on information and belief that Defendants, and each of
  2   them, removed Plaintiff’s copyright management information, as described above,
  3   from the Subject Photographs, and/or added false copyright management information
  4   to the Subject Photographs, before distributing and publishing same.
  5         35. Steinmetz alleges on information and belief that Defendants, and each of
  6   them, distributed and published the Subject Photographs via its website, under its
  7   own name, and removing Plaintiff’s attribution information, including without
  8   limitation his name and/or metadata.
  9         36. The aforementioned facts constitute “copyright management
 10   information” as that phrase is defined in 17 U.S.C. §1202(c) and is false.
 11         37. When Defendants distributed and published the Subject Photographs,
 12   they knowingly provided and/or distributed false copyright management information
 13   in violation of 17 U.S.C. §1202(a). As a result of the foregoing, Plaintiff has been
 14   damaged and may recover those damages as well as Defendants’ profits, and/or
 15   statutory damages, and attorneys’ fees under 17 U.S.C. §1203.
 16                                  PRAYER FOR RELIEF
 17                     Wherefore, Plaintiff prays for judgment as follows:
 18                                   Against All Defendants
 19         Wherefore, Plaintiff prays for judgment as follows against all Defendants and
 20   with respect to each claim for relief:
 21         a. That Defendants, their affiliates, agents, and employees be enjoined
 22                from infringing Plaintiff’s copyrights in and to the Subject Photographs.
 23         b. That Plaintiff be awarded all profits of Defendants, and each, plus all
 24                losses of Plaintiff, plus any other monetary advantage gained by the
 25                Defendants through their infringement, the exact sum to be proven at the
 26                time of trial, or, if elected before final judgment, statutory damages to
 27

 28                                               17
                                               COMPLAINT
Case 2:21-cv-06789-MWF-KS Document 1 Filed 08/23/21 Page 18 of 18 Page ID #:18




  1               the extent they are available under the Copyright Act, 17 U.S.C. §§ 504,
  2            1203 et seq.;
  3         c. That Plaintiff be awarded its costs and attorneys’ fees to the extent they
  4               are available under the Copyright Act U.S.C. §§ 505, 1203, et seq.
  5         d. That a trust be entered over all Accused Work, and all profits realized
  6               through the sales and distribution of said work;
  7         e. That Defendants, and each of them, be enjoined from any further use of
  8               the photography at issue and/or the distribution of any production
  9               incorporating same.
 10         f. That Plaintiff be awarded pre-judgment interest as allowed by law;
 11         g. That Plaintiff be awarded the costs of this action; and
 12         h. That Plaintiff be awarded such further legal and equitable relief as the
 13               Court deems proper.
 14         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 15   38 and the 7th Amendment to the United States Constitution.
 16                                                   Respectfully submitted,
 17

 18   Dated: August 23, 2021           By:            /s/ Scott Alan Burroughs
 19
                                                      Scott Alan Burroughs, Esq.
                                                      DONIGER / BURROUGHS
 20                                                   Attorneys for Plaintiff
 21
                                                      DENNIS MORRIS

 22

 23

 24

 25

 26

 27

 28                                              18
                                             COMPLAINT
